Citation Nr: 0738853	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  99-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, currently diagnosed as schizoaffective disorder, 
including as secondary to atrial fibrillation.

2.  Entitlement to an increased rating for service-connected 
atrial fibrillation, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an effective date prior to September 27, 
1997 for the grant of a 30 percent rating for atrial 
fibrillation.

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The appellant had active service from March 1980 to April 
1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from June 1998, February 2004, and July 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In a November 2000 decision, the Board denied the veteran's 
increased rating claim.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In March 2001, based on the 
Appellee's Motion for Remand that was not opposed by the 
appellant's attorney, the Court vacated the November 2000 
Board decision and remanded the case to the Board.  In August 
2001 and January 2004, the Board remanded the veteran's 
increased rating claim for additional development.  In 
February 2004, the RO increased the disability evaluation to 
30 percent, effective from September 27, 1997.  The veteran 
did not agree with either the percentage assigned or the 
effective date of the award.  Consequently, the evaluation of 
the atrial fibrillation remains before the Board on appeal.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 

The decision below addresses the evaluation of the service-
connected atrial fibrillation.  The remaining issues - 
service connection for a psychiatric disorder, the effective 
date of the 30 percent evaluation, and a TDIU rating -- are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's 30 percent rating is the maximum schedular 
rating available for atrial fibrillation and the veteran's 
atrial fibrillation disability has not resulted in frequent 
hospitalizations or marked interference with employment.


CONCLUSION OF LAW

The criteria for rating in excess of 30 percent for atrial 
fibrillation have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.104 Diagnostic Code 7010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO granted service connection for atrial fibrillation in 
a July 1985 rating decision, with a 10 percent disability 
rating effective August 28, 1984.  The veteran requested an 
increased rating for his atrial fibrillation disability in 
September 1997.  In the June 1998 rating decision on appeal, 
the RO denied the veteran's claim for an increased rating.  
By rating action in February 2004, the RO granted the veteran 
an increased rating of 30 percent for his atrial fibrillation 
disability, effective from September 27, 1997.  The veteran 
contends that a higher rating is warranted.  After a review 
of the records, the Board finds that the evidence is against 
his claim for a rating in excess of 30 percent.  

The veteran is rated under 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7010.  Effective July 14, 1998, that portion of the 
Schedule pertaining to the cardiovascular system was amended.  
62 Fed. Reg. 65219 (1997), as amended at 63 Fed. Reg. 37779 
(1998).  The RO provided the revised criteria to the veteran 
in a June 1999 statement of the case.

Where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable to the claimant, the implementation of 
such criteria cannot be any earlier than the effective date 
of revision, as a matter of law.  38 U.S.C.A. § 5110(g) (West 
2002).  If the pre-amended criteria are more favorable to the 
veteran, then VA can apply them, but only through the period 
up to the effective date of the revision. 

The Board notes that a 30 percent rating is the maximum 
rating available under both the current and the former 
criteria for atrial fibrillation.  The schedular criteria do 
not provide for an evaluation in excess of 30 percent.  
Because atrial fibrillation is a supraventricular arrhythmia 
that is specifically mentioned in 38 C.F.R. § 4.104, 
Diagnostic Code 7010, the Board concludes that this is the 
most appropriate diagnostic code under which to evaluate this 
disability.  

The Board has considered whether referral for an 
extraschedular evaluation is warranted here.  Ordinarily, 
VA's ratings schedule will apply unless there are exceptional 
or unusual factors that render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  In such cases, extraschedular evaluation is 
considered commensurate with average earning capacity 
impairment due solely to service-connected disabilities.  See 
38 C.F.R. § 3.321(b)(1).  An extraschedular rating is 
warranted where the "case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.  It has been held 
that the extraschedular rating issue is a component of an 
increased rating claim.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996).

The Board acknowledges that the veteran was hospitalized in 
February 1997 for his heart disability.  The record, however, 
does not show that the veteran has been hospitalized 
frequently for his service-connected atrial fibrillation.  
Also, it is not shown that the veteran's atrial fibrillation 
has markedly interfered with his employment so as render a 
schedular rating impractical.  The veteran testified during 
his February 2000 hearing before the undersigned Veterans Law 
Judge that he has lost jobs at the post office and elsewhere 
due to his heart condition.  The medical evidence, however, 
does not attribute the problems he reported - such as 
inability to work in the sun or the cold, to work in 
"extreme stress," to pick up patients or mail - to the 
service-connected atrial fibrillation.   Furthermore, on a VA 
Form 21-4192 received in May 2004, the veteran's employer 
marked "N/A" in the box that indicated if he had lost any 
time from his most recent employment due to disability.  The 
Board finds that the evidence does not support a finding of 
marked interference with employment that would warrant 
referral for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b).

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

The RO denied the veteran's increased rating claim in June 
1998, before the current section 5103(a) notice requirements 
became effective.  The unfavorable RO decision that is the 
basis of this appeal was already decided - and appealed - 
before the section 5103(a) notice requirements were enacted 
in November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

The record reflects that the veteran was provided the 
required notice in a November 2004 letter.  The letter 
specifically informed him of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  He was, in 
essence, told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that any 
timing error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran participated effectively in the 
processing of his claim by way of submitting relevant medical 
evidence and providing testimony at a hearing, but the RO 
also readjudicated the veteran's clam by way of an April 2005 
statement of the case and an April 2007 supplemental 
statement of the case, after the notice was provided.  
Although the veteran was not provided with the specific 
notice required by Dingess, supra, service connection for 
atrial fibrillation was substantiated many years ago, there 
is an appeal for an earlier effective date for the current 30 
percent rating, and the appeal for a rating higher than 30 
percent has been denied; thus, the matters that are the 
subject of this specific notice are not at issue here.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error and lack of specific Dingess notice did not affect the 
essential fairness of the adjudication.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA medical records and his Social 
Security Administration records, and has provided the veteran 
with VA medical examinations.  The veteran has submitted VA 
and private medical records and he has provided testimony 
before the undersigned Veterans Law Judge.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  
Significantly, neither the veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional pertinent records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased rating for service-connected atrial 
fibrillation, currently evaluated as 30 percent disabling is 
denied.


REMAND

The issue of service connection for a schizoaffective 
disorder is inextricably intertwined with the issue of 
entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  Thus, the Board will defer action 
on this issue.

To support his claim for service connection for a psychiatric 
disability, the veteran has submitted an opinion dated in 
December 2004 by Jonathan Mangold, PhD.  This opinion quotes 
from various service and post-service documents.  The 
veteran's service personnel records, from both active and 
reserve service, would provide additional information 
concerning the veteran's behavior and performance during his 
military service.  As Dr. Mangold refers to the 
recommendation of the veteran's medical discharge from his 
reserve service, personnel and medical records from the 
veteran's reserve service should also be obtained.  In 
addition, given the various psychiatric diagnoses contained 
in the claims folder, an examination and opinion concerning 
the current diagnosis of the veteran's psychiatric 
disorder(s) and whether current psychiatric disability is 
related to service or to the service-connected atrial 
fibrillation, would be helpful in deciding the claim.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Although the veteran raised the issue of an earlier effective 
date for the 30 percent disability evaluation for atrial 
fibrillation in an April 2004  notice of disagreement, he was 
not provided with appropriate notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) concerning the underlying 
issue of the evaluation of the atrial fibrillation until 
November 2004.  Also, the Board notes that the veteran was 
not given any section 5103(a) notice concerning his claim for 
an earlier effective date.  The veteran must be sent such 
notice prior to review by the Board of the veteran's 
effective date claim.  See Overton v. Nicholson, 20 Vet. App. 
427, 443 (2007).  The United States Court of Appeals for 
Veterans Claims (Court) has mandated that VA ensure strict 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  


Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), to include a 
description of the information and 
evidence necessary to substantiate a claim 
for an earlier effective date.  The notice 
should include notice that he should 
submit any pertinent evidence in his 
possession.  The letter should inform the 
veteran of which portion, if any, of the 
evidence is to be provided by the veteran 
and which part, if any, the VA will 
attempt to obtain on behalf of the 
veteran.  In addition, for all issues 
remaining on appeal, the veteran should be 
informed of the type of evidence needed to 
establish a disability ratings and 
effective dates for the claims on appeal, 
as outlined in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Obtain a copy of the veteran's 
complete service personnel records, 
including records from his service from 
March 1980 to April 1983 and his 
subsequent reserve service.

3.  Obtain any medical records from the 
veteran's reserve service.  

4.  Schedule the veteran for an 
examination to determine his current 
psychiatric diagnosis or diagnoses, and 
whether current psychiatric disability is 
related to service or to service-connected 
atrial fibrillation.  The claims files 
should be reviewed by the examiner.  For 
each psychiatric diagnosis, the examiner 
should indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosis is 
related to service or to the service-
connected atrial fibrillation.  The bases 
for the opinion should be included in the 
examiner's report.

5.  Upon completion of the above requested 
development, reconsider the veteran's 
claims.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be afforded 
the appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


